Filed 11/16/22 P. v. Staley CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                 B322519

           Plaintiff and Respondent,                         (Fresno County
                                                             Super. Ct. No. F19906389)
           v.

 PAUL JAMES STALEY,

           Defendant and Appellant.

      APPEAL from a judgment of the Superior Court of Fresno
County, Houry Sanderson, Judge. Convictions affirmed.
Sentence vacated, and cause remanded with directions.
      Robert L. S. Angres, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Ron Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Senior Assistant
Attorney General, Eric L. Christoffersen, Supervising Deputy
Attorney General, and Ivan P. Marrs, Deputy Attorney General,
for Plaintiff and Respondent.
                      _____________________
       A jury convicted Paul James Staley of raping C.P., the
minor daughter of his live-in girlfriend, and on five additional
counts of sexually assaulting the child over a two-year period
beginning when C.P. was eight years old. The trial court
sentenced Staley to a determinate state prison term of 37 years to
be followed by an aggregate, consecutive indeterminate term of
55 years to life.
       On appeal Staley does not challenge the sufficiency of the
evidence to support his convictions. He argues only that the trial
court improperly precluded him from impeaching C.P.’s
credibility by questioning her about a statement made to a social
worker when she was five years old that another man had
touched her private parts when she was three years old. Staley
also requests we review C.P.’s sealed mental health records to
determine whether the court erred in finding they did not contain
anything of probative value on the issue of C.P.’s credibility.
Finally, Staley contends, because the court selected the upper
term for each of the determinate sentences imposed on
three counts, he is entitled to a new sentencing hearing in light of
                                                               1
the amendments to Penal Code section 1170, subdivision (b),
made by Senate Bill No. 567 (Stats. 2021, ch. 731, § 1.3) (Senate
Bill 567), which are properly applied to all cases not yet final on
the legislation’s January 1, 2022 effective date.
      We affirm Staley’s convictions and remand the matter for a
new sentencing hearing.




1
      Statutory references are to this code unless otherwise
stated.




                                 2
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Charges
       An amended information filed October 26, 2020 charged
Staley with two counts of oral copulation or sexual penetration of
a child 10 years old or younger (§ 288.7, subd. (b); counts 1 and
3), forcible oral copulation of a child 14 years old or younger
(§ 287, subd. (c)(2)(B); count 2), sexual penetration by force of a
child under 14 years old (§ 289, subd. (a)(1)(B); count 4), sexual
intercourse with a child 10 years old or younger (§ 288.7,
subd. (a); count 5) and forcible rape of a child under 14 years old
(§ 261, subd. (a)(2); count 6). Staley pleaded not guilty to all the
charges.
       2. Exclusion of Evidence of C.P.’s Prior Statement
       Prior to trial Staley’s counsel moved for permission to
cross-examine C.P. about her past statement that another man
had touched her private parts, contending the claim was false
and would undermine the credibility of C.P.’s accusations against
Staley. The People objected, arguing it was not established that
C.P.’s prior statement was false.
       As reflected in two police reports, when C.P. was
three years old, she lived with her biological father and his
boyfriend, Charles. When C.P. was five years old and living with
her mother, Charles accused C.P.’s mother of neglect and sought
custody of C.P. A social worker interviewed C.P. with a police
officer present. C.P. stated, when they had lived together,
Charles touched her private parts two times: once in the shower
while they both were naked, and once over her clothes. C.P. also
said she saw Charles touch his own private parts in the shower.
       A second officer conducted a follow-up investigation and
attempted to interview Charles but was unable to locate him.




                                 3
That officer concluded C.P.’s statement did not contain “any
specific sexual allegations” against Charles. The investigator
suspended the case “[b]ecause there is a lack of any real
allegation against [Charles], coupled with the fact that I cannot
locate or interview him about this report.”
       The trial court denied the defense motion, finding the
two reports did not establish C.P.’s accusation was false and,
even if false, any probative value of the evidence was outweighed
by its prejudicial effect because the events occurred in a
dissimilar factual situation and alleged different conduct from
the charges against Staley. As to the latter point the court
explained, “Doing the [Evidence Code section] 352 analysis of
more probative than prejudicial effect, [the court] finds no
probative value to an allegation made against someone during a
heated custodial battle between her mother and the man in
question. And that, in fact, finds no similarities in the nature of
the events of what was said if anything was done by [Charles]
against [C.P.]. So they will not be allowed in.”
      3. The People’s Evidence
       C.P. was born in June 2007. When C.P. was eight years
old, Staley began dating her mother. C.P. and her mother moved
                                                            2
into an apartment with Staley and C.P.’s three half sisters.
      C.P., 13 years old at the time of trial, testified Staley
started touching her vagina when they were alone in the
apartment. He would insert two fingers inside her vagina and
move them back and forth. This contact was painful and
frightened C.P. because she did not understand what was
happening. Over a two-year period, beginning when she was

2
      Staley is the father of two of C.P.’s half sisters.




                                  4
eight years old, Staley digitally penetrated her vagina more than
five times.
       Staley eventually began inserting his penis into C.P.’s
vagina, which he did on more than five occasions. The first time
C.P. was scared and tried to scream “stop” and fight back by
kicking and screaming, but Staley covered her mouth with his
hand. Staley also forced his penis into C.P.’s mouth. She could
not recall how many times, but it occurred more frequently than
him putting his penis in her vagina and less frequently than him
touching her vagina.
       Staley warned C.P. not to tell anyone about his conduct. To
try to avoid Staley, C.P. would ask to accompany her mother on
errands, but their car did not have enough seats for C.P. and her
sisters. C.P. also tried to lock herself in a bedroom and hide in a
bunk bed. But Staley would unlock the door with a key, pull her
out of the bed and carry her to his room.
       C.P. tried to tell her mother after the assaults on one
occasion, but Staley interrupted her and covered C.P.’s mouth to
prevent her from speaking. C.P. also thought that her mother
would not believe her. Although C.P. considered telling a teacher
or a friend, she was too afraid of Staley to do so. He often hit C.P.
and her sisters with a belt, and once pinned C.P. against a wall
and choked her until she nearly lost consciousness.
       When C.P. was 10 years old, Staley and C.P.’s mother
moved the family to Texas. After that state’s child protective
services agency placed C.P. and her sisters into foster care, C.P.
told her foster mother about Staley’s actions.
      4. The Defense Evidence
      A social worker from the Texas Department of Family and
Protective Services testified she interviewed C.P. in March 2017




                                  5
about her home living conditions and C.P. did not mention
anything about sexual abuse.
      5. Verdict and Sentence
       Following an 11-day trial, the jury found Staley guilty on
all six counts. The parties stipulated that Staley had a prior
conviction in 2002 for committing a lewd act on a 14- or 15-year-
                              3
old child (§ 288, subd. (c)(1)).
      Pursuant to section 667.6, subdivision (d)(1), the court
imposed full, separate and consecutive determinate state prison
terms of 12 years on count 2 (the upper term for forcible oral
copulation of a child 14 years old or younger), 12 years on count 4
(the upper term for sexual penetration by force of a child) and
13 years on count 6 (the upper term for forcible rape), for a total
determinate term of 37 years. The court also imposed
three consecutive indeterminate life terms: 15 years to life on
each of counts 1 and 3 (oral copulation or sexual penetration of a
child 10 years old or younger) and 25 years to life on count 5
(sexual intercourse with a child 10 years old or younger), for an
aggregate indeterminate state prison term of 55 years to life.
      Explaining its sentencing decision, the trial court identified
several of the aggravating circumstances listed in California
Rules of Court, rule 4.421: “The manner in which these crimes
were carried out indicated planning, sophistication. Certainly
took advantage of a very vulnerable individual entrusted in the
care and custody of Mr. Staley. He was the adult to protect these


3
      In addition to his prior conviction under section 288,
subdivision (c)(1), Staley had prior convictions for failure to
register as a sex offender in 2005 (§ 290, subd. (f)(1)) and child
cruelty in 2016 (§ 273a, subd. (a)).




                                  6
children. Not the adult to abuse and take advantage of them.
And he certainly took advantage of this position of trust and
confidence to commit these offenses. The acts were, in fact, not
violent in the sense that they were physical as to great bodily
injury. The injuries were emotional, psychological injuries. And
as [C.P.] very aptly stated, these are things she will have to work
through, and I certainly wish her the best to do so. The
defendant also has prior convictions as an adult, and the
defendant has continued to show poor performance on various
levels of probation and or parole. He has suffered a prior felony
conviction. He has been in prison. He certainly has not complied
with a civilized lifestyle and has taken advantage of child or
children that were entrusted in his care. These are violent sex
crimes. Multiple violent sex crimes with the same victim
different occasions.” The court also noted that Staley had shown
no remorse for his actions.
       Staley filed a timely notice of appeal.
                          DISCUSSION
      1. The Trial Court Did Not Abuse Its Discretion by
         Excluding Evidence of C.P.’s Prior Statement
      Evidence an alleged victim of sexual assault previously
made a false report of assault or molestation is admissible to
impeach the victim’s credibility. (People v. Miranda (2011)
199 Cal.App.4th 1403, 1424; see Evid. Code, § 1103, subd. (a)(1).)
However, a prior accusation has no bearing on the victim’s
credibility unless the prior complaint was false. (People v.
Tidwell (2008) 163 Cal.App.4th 1447, 1457; see People v. Bittaker
(1989) 48 Cal.3d 1046, 1097, disapproved on another ground in
People v. Black (2014) 58 Cal.4th 912, 919 [“[t]he value of the
evidence as impeachment depends upon proof that the prior




                                 7
charges were false”].) Additionally, “[t]he trial court has
discretion under Evidence Code section 352 to exclude evidence of
prior reports of sexual assault if proof of the falsity of the prior
complaint ‘would consume considerable time, and divert the
attention of the jury from the case at hand.’” (Miranda, at
p. 1424, fn. omitted.)
       Staley characterizes then-five-year-old C.P.’s report that
Charles had touched her private parts when she was three years
old as false or provable as false and argues the trial court abused
its discretion in precluding him from questioning her about it.
There was no evidence C.P.’s statement was false. The
investigating officer’s conclusion there was “a lack of any real
allegation” against Charles was, in effect, an evaluation of the
legal significance of C.P.’s statement, not its truth or falsity; and
his decision to suspend the case when he was unable to locate
Charles similarly was unrelated to the trustworthiness of her
statement. Absent a clear showing of falsity, questioning C.P.
about her prior statement would have no bearing on her
credibility. (See People v. Miranda, supra, 199 Cal.App.4th at
p. 1425 [not an abuse of discretion for trial court to exclude social
worker’s conclusion that prior claim of sexual abuse of disabled
girl was unfounded, where “evidence showing a prior false
complaint was uncertain”]; People v. Tidwell, supra,
163 Cal.App.4th at p. 1457.)
       Even if the evidence was marginally relevant on the issue
of credibility, however, the trial court acted well within its broad
discretion under Evidence Code section 352 to preclude any
questioning about the matter. (See People v. Clark (2016)
63 Cal.4th 522, 586 [“‘Under Evidence Code section 352, the trial
court enjoys broad discretion in assessing whether the probative




                                  8
value of particular evidence is outweighed by concerns of undue
prejudice, confusion or consumption of time. [Citation.]’
[Citation.] ‘A trial court’s discretionary ruling under Evidence
Code section 352 will not be disturbed on appeal absent an abuse
of discretion’”].) Because there was no independent proof C.P.’s
statement about Charles’s conduct was false, admission of the
evidence “would in effect force the parties to present evidence
concerning . . . long-past sexual incidents which never reached
the point of formal charges. Such a proceeding would consume
considerable time, and divert the attention of the jury from the
case at hand.” (People v. Bittaker, supra, 48 Cal.3d at p. 1097 [no
abuse of discretion for trial court to exclude impeachment
evidence that a 17-year-old witness who rejected the advances of
a rape and murder suspect made prior false charges of sexual
molestation against two other men].)
       In People v. Tidwell, supra, 163 Cal.App.4th 1447 the
defense sought to impeach the victim with evidence of prior false
complaints of rape. (Id. at p. 1452.) The court of appeal held,
although “the evidence was relevant and admissible pursuant to
Evidence Code section 1103, the trial court did not abuse its
discretion by excluding the evidence because the evidence was
weak on the issue of [the victim’s] credibility and would require
an undue consumption of time.” (Id. at pp. 1456-1457.)
“Although there was some evidence that [the victim] made
inconsistent statements, there was no conclusive evidence that
her prior rape complaints were false. The defense was unable to
obtain evidence from the men that [the victim] accused, and
inferences could be drawn either way from the circumstances of
the prior incidents and [the victim's] statements concerning the
incidents. In addition to the weaknesses in the evidence




                                 9
concerning falsity of the rape complaints, admitting the evidence
would have resulted in an undue consumption of time” spent
litigating the veracity of the prior complaints. (Id. at p. 1458.)
       Here, as discussed, C.P.’s statement was not proved false.
And the accuracy of a general statement of inappropriate
touching made by a five-year-old had little probative value as to
the credibility of 13-year-old C.P.’s detailed and graphic
descriptions of Staley’s repeated sexual assaults over a two-year
period, while exploring the earlier statement would have had a
significant “potential for confusing the jury and consuming an
undue amount of time” (People v. Miranda, supra,
199 Cal.App.4th at p. 1425), particularly given the prior
statement’s connection with custody “matters far afield from the
charges in this case” (id. at p. 1426). As was true in Tidwell, “We
therefore cannot say that the trial court abused its discretion in
excluding the evidence based on the weak nature of the evidence
of falsity of the complaints and the confusion of the jury and
consumption of time it would have engendered for the parties to
embark on the task of litigating the truthfulness of [the victim’s]
prior complaints.” (People v. Tidwell, supra, 163 Cal.App.4th at
p. 1458.)
       Because the trial court’s ruling was not an abuse of
discretion under Evidence Code section 352, Staley’s contention
exclusion of the evidence violated his Sixth Amendment rights
also fails. (See People v. Brown (2003) 31 Cal.4th 518, 545
[“reliance on Evidence Code section 352 to exclude evidence of
marginal impeachment value that would entail the undue
consumption of time generally does not contravene a defendant’s
constitutional rights to confrontation and cross-examination”].)




                                10
      2. Review of Mental Health Records
       Prior to trial, Staley subpoenaed C.P.’s mental health
records and sought to examine the records for potential use at
trial to impeach her credibility (to the extent they disclosed any
preexisting condition or medication that may have led her to
fabricate or hallucinate incidents of sexual assault and to
discover whether she had named other people who allegedly
molested her). The trial court conducted an in camera review of
the records and heard testimony from an assessing clinician who
conducted C.P.’s mental health evaluation in 2017. The court
ruled the records contained no material relevant to the question
of C.P.’s credibility.
       At Staley’s request we have reviewed C.P.’s mental health
records and the sealed transcript of the trial court’s in camera
review. We agree with the trial court’s ruling that there is no
information properly to be disclosed to Staley. (See People v. Abel
(2012) 53 Cal.4th 891, 935 [neither defendant’s right of
confrontation nor his right to due process was violated by
nondisclosure of psychiatric records that provided no basis for
impeaching the credibility of the testimony of the prosecution’s
witness].)
      3. Senate Bill 567’s Amendments to Section 1170,
         Subdivision (b), Require a Remand for Resentencing
         a. Senate Bill 567
      In Cunningham v. California (2007) 549 U.S. 270, 293
(Cunningham) the United States Supreme Court held
California’s determinate sentencing law, which provided specified
crimes were to be punished by one of three statutory terms of
imprisonment (the lower, middle or upper term), violated a
defendant’s federal constitutional right to a jury trial under the




                                11
Sixth and Fourteenth Amendments to the extent it authorized
the trial judge to find facts (other than a prior conviction) by a
preponderance of the evidence that subjected a defendant to the
possibility of an upper term sentence. Following the Supreme
Court’s decision in Cunningham, the Legislature amended
section 1170, subdivision (b), effective March 30, 2007 as urgency
legislation, to eliminate the statutory presumption for the middle
term and, instead, to grant the trial court full discretion to
impose the lower, middle or upper term of the triad. (Former
§ 1170, subd. (b); Stats. 2007, ch. 3. § 2 [“[w]hen a judgment of
imprisonment is to be imposed and the statute specifies three
possible terms, the choice of the appropriate term shall rest
within the sound discretion of the court”]; see People v. Sandoval
(2007) 41 Cal.4th 825, 845.)
       When Staley was sentenced in December 2020,
section 1170, subdivision (b), which permitted the sentencing
court to impose any of the three terms, lacked the requirement of
weighing the circumstances in aggravation against those in
mitigation before selecting the upper term and required the court
only to state reasons for the decision to permit appellate review
for abuse of discretion. (See People v. Sandoval, supra,
41 Cal.4th at pp. 843, 847.) As discussed, exercising this
discretion the trial court selected the upper term for each of the
three counts on which it imposed a determinate sentence.
       Senate Bill 567, the Legislature’s more fundamental
response to the Sixth and Fourteenth Amendment issues
addressed by the United States Supreme Court in Cunningham,
supra, 549 U.S. 270 (see Sen. Com. on Public Safety, Rep. on
Sen. Bill No. 567 (2021-2022 Reg. Sess.) April 13, 2021), amended
section 1170, subdivision (b), effective January 1, 2022, to provide




                                 12
in subdivision (b)(1), “When a judgment of imprisonment is to be
imposed and the statute specifies three possible terms, the court
shall, in its sound discretion, order imposition of a sentence not to
exceed the middle term except as otherwise provided in
paragraph (2).” Subdivision (b)(2) in turn provides, “The court
may impose a sentence exceeding the middle term only when
there are circumstances in aggravation of the crime that justify
the imposition of a term of imprisonment exceeding the middle
term, and the facts underlying those circumstances have been
stipulated to by the defendant, or have been found true beyond a
reasonable doubt at trial by the jury or by the judge in a court
trial. . . .” Subdivision (b)(3) creates an exception to the
limitation imposed by subdivision (b)(2): “Notwithstanding
paragraphs (1) and (2), the court may consider the defendant’s
prior convictions in determining sentencing based on a certified
record of conviction without submitting the prior convictions to a
jury.”
        Staley contends and the Attorney General agrees, as do we,
that because Senate Bill 567’s changes to section 1170,
subdivision (b), limit the trial court’s discretion to impose the
upper term of imprisonment, they are ameliorative changes in
the law (see People v. Frahs (2020) 9 Cal.5th 618, 628) and, as
such, apply retroactively to nonfinal judgments under the
principles articulated by the Supreme Court in In re Estrada
(1965) 63 Cal.2d 740, 742. (See People v. Zabelle (2022)
80 Cal.App.5th 1098, 1109 [“section 1170’s current statutory
language applies retroactively in all nonfinal cases”]; People v.
Lopez (2022) 78 Cal.App.5th 459, 465 [“[t]he People properly
concede that Senate Bill No. 567’s ameliorative amendments to
section 1170, subdivision (b) apply retroactively to all cases not




                                 13
yet final as of January 1, 2022”]; People v. Flores (2022)
73 Cal.App.5th 1032, 1039 [same]; see also People v. Esquivel
(2021) 11 Cal.5th 671, 674 [“‘When the Legislature amends a
statute so as to lessen the punishment[,] it has obviously
expressly determined that its former penalty was too severe and
that a lighter punishment is proper as punishment for the
commission of the prohibited act. It is an inevitable inference
that the Legislature must have intended that the new statute
imposing the new lighter penalty now deemed to be sufficient
should apply to every case to which it constitutionally could
apply. The amendatory act imposing the lighter punishment can
be applied constitutionally to acts committed before its passage
provided the judgment convicting the defendant of the act is not
final’”]; People v. Superior Court (Lara) (2018) 4 Cal.5th 299,
307.)
         b. The trial court’s error in relying on circumstances in
            aggravation not stipulated to by Staley or found true
            beyond a reasonable doubt at trial by the jury to
            impose upper term sentences was not harmless
      Staley argues his case should be remanded for resentencing
because the upper term sentences on counts 2, 4 and 6 were not
imposed in conformity with section 1170, subdivision (b), as
amended by Senate Bill 567—that is, the trial court relied on
circumstances in aggravation to which he had not stipulated and
were not found true beyond a reasonable doubt by the jury that
              4
convicted him. Although the Attorney General acknowledges


4
       If the trial court had imposed the now-presumptive middle
term on each of the three counts with a determinate sentencing
triad, the determinate portion of Staley’s sentence would have
been 31 years, rather than 37 years, to be followed in either case




                                14
Staley is entitled to the benefit of Senate Bill 567, he asserts
there was no error because the trial court properly based its
sentencing decision on Staley’s stipulated prior conviction. In
any event, the Attorney General also contends, any error was
harmless because a jury would have found additional factors in
aggravation true beyond a reasonable doubt. (See People v.
Sandoval, supra, 41 Cal.4th at p. 838 [denial of the right to a jury
trial on aggravating circumstances is reviewed under the
harmless beyond-a-reasonable-doubt standard set forth in
Chapman v. California (1967) 386 U.S. 18]; Sandoval, at p. 839
[“if a reviewing court concludes, beyond a reasonable doubt, that
the jury, applying the beyond-a-reasonable-doubt standard,
unquestionably would have found true at least a single
aggravating circumstance had it been submitted to the jury, the
Sixth Amendment error properly may be found harmless”].)
        The Attorney General is correct that under Cunningham,
supra, 549 U.S. 270, a single aggravating factor established in a
manner consistent with the Sixth Amendment and amended
section 1170, subdivision (b)—here, Staley’s stipulated prior
felony conviction—would be sufficient as a matter of federal
constitutional law to justify imposition of the upper term
sentences even if the trial court also considered other
aggravating factors. (See People v. Scott (2015) 61 Cal.4th 363,
404-405 [“as long as a single aggravating circumstance complying
with Cunningham ‘renders a defendant eligible for the upper


by the aggregate indeterminate term of 55 years to life.
Regardless of the total aggregate sentence, Staley, who is now
52 years old, will be entitled to a parole suitability hearing under
the Elderly Parole Program once he has served 20 years of
continuous incarceration. (§ 3055, subd. (a).)




                                 15
term sentence,’ ‘any additional factfinding engaged in by the trial
court in selecting the appropriate sentence among the
three available options does not violate the defendant’s right to
jury trial’”]; People v. Towne (2008) 44 Cal.4th 63, 75.)
       We also agree with the Attorney General that we can
conclude beyond a reasonable doubt a jury, if asked, would have
found true beyond a reasonable doubt that Staley took advantage
of a position of trust to commit multiple sexual assaults against a
particularly vulnerable victim. (Cal. Rules of Court,
rule 4.421(a)(3) & (11) [circumstances in aggravation; factors
related to the crime].) Whether a jury would have also found the
crimes required planning and sophistication; involved great
violence or disclosed a high degree of cruelty, viciousness or
callousness; or indicated a serious danger to society—other
circumstances in aggravation cited or implied by the trial court
when sentencing Staley (see Cal. Rules of Court, rule 4.421(a)(1),
                              5
(8) & (b)(1))—is far less clear. Those factors are inherently
vague and subjective, “requir[ing] an imprecise quantitative or
comparative evaluation of the facts.” (People v. Sandoval, supra,
                         6
41 Cal.4th at p. 840.)


5
      The trial court gave no explanation why it concluded
Staley’s acts indicated planning and sophistication and
inconsistently stated Staley’s acts were “not violent” physically
and caused no great bodily harm (albeit inflicting serious
emotional injury) and also they were “violent sex crimes.”
6
      The Supreme Court in Sandoval observed that a reviewing
court “cannot necessarily assume that the record reflects all of
the evidence that would have been presented had aggravating
circumstances been submitted to the jury.” (People v. Sandoval,
supra, 41 Cal.4th at p. 839.) A defendant’s incentive and




                                  16
       As a matter of state law, section 1170, subdivision (b), now
requires all factors in aggravation actually relied upon by the
trial court other than a prior conviction be found true beyond a
reasonable doubt by the trier of fact or stipulated to by the
defendant. Thus, even though there was no federal constitutional
violation because Staley could be sentenced to upper terms based
on his prior conviction and his exploitation of a position of trust
to sexually assault a particularly vulnerable victim, we can
affirm imposition of those sentences only if we can conclude the
trial court “would have imposed the upper term sentence even
absent the error.” (People v. Zabelle, supra, 80 Cal.App.5th at
p. 1112.) In particular, we must consider whether it is
reasonably probable the trial court would have chosen a lesser
sentence if it had relied only upon Staley’s prior conviction and
the several additional factors in aggravation the record
overwhelmingly established. (See ibid.; cf. People v. Wandrey
(2022) 80 Cal.App.5th 962, 982, review granted Sept. 28, 2022,
S275942 [even if one aggravating factor has been properly
determined, the reviewing court must ask “whether the trial
court would have exercised its discretion in the same way if it




opportunity at the sentencing hearing to contest any aggravating
circumstances “were not necessarily the same as they would have
been had the aggravating circumstances been tried to a jury”
and, “to the extent a potential aggravating circumstance at issue
in a particular case rests on a somewhat vague or subjective
standard, it may be difficult for a reviewing court to conclude
with confidence that, had the issue been submitted to the jury,
the jury would have assessed the facts in the same manner as did
the trial court.” (Id. at pp. 839-840.)




                                17
had been aware of the statutory presumption in favor of the
                  7
middle term”].)

7
       The courts of appeal have articulated a variety of harmless
error standards to determine whether a defendant sentenced to
an upper term under former section 1170 whose judgment is not
final must be resentenced. People v. Flores (2022) 75 Cal.App.5th
495, at pages 500 to 501, held simply the error is harmless if the
reviewing court determines, beyond a reasonable doubt, that the
jury would have found, beyond a reasonable doubt, at least one
aggravating circumstance true. People v. Lopez, supra,
78 Cal.App.5th at page 467, footnote 11, disagreed, holding the
error is harmless if the reviewing court “can conclude beyond
reasonable doubt that a jury would have found true beyond a
reasonable doubt all of the aggravating factors on which the trial
court relied”; if not, the reviewing court must then determine
whether it is reasonably probable the “trial court would
nevertheless have exercised its discretion to select the upper term
if it had recognized that it could permissibly rely on only a single
one of the aggravating factors, a few of the aggravating factors, or
none of the aggravating factors, rather than all of the factors on
which it previously relied.” In People v. Dunn (2022)
81 Cal.App.5th 394, review granted October 12, 2022, S275655,
the court, at pages 409 to 410, held the reviewing court
“determines (1)(a) beyond a reasonable doubt whether the jury
would have found one aggravating circumstance true beyond a
reasonable doubt and (1)(b) whether there is a reasonable
probability that the jury would have found any remaining
aggravating circumstance(s) true beyond a reasonable doubt”; if
not, the reviewing court must then determine “(2) whether there
is a reasonable probability that the trial court would have
imposed a sentence other than the upper term in light of the
aggravating circumstances provable from the record as
determined in the prior steps.” (Fn. omitted.) People v. Zabelle,
supra, 80 Cal.App.5th at page 1112, upon which we generally
rely, held the reviewing court must first determine beyond a




                                18
      It is not clear from the trial court’s comments what weight
it gave to each of the multiple factors it articulated in sentencing
Staley to the upper terms on the three triad counts. As in People
v. Zabelle, supra, 80 Cal.App.5th 1098, the trial court here “gave
no particular weight to any of its listed aggravating
circumstances. Nor did it indicate whether its decision to impose
the upper term was (or was not) a close call.” (Id. at p. 1115; see
People v. Lopez, supra, 78 Cal.App.5th at p. 468 [“trial court
offered no indication that it would have selected an upper term
sentence even if only a single aggravating factor or some subset
of permissible factors were present”]; cf. People v. Gutierrez
(2014) 58 Cal.4th 1354, 1391 [remand for resentencing proper if
record does not “‘clearly indicate[]’” the court would have imposed
the same sentence under different sentencing presumption].)
      Ameliorative changes to criminal sentencing law must be
applied broadly, not narrowly. (People v. Superior Court (Lara),
supra, 4 Cal.5th at p. 308 [“‘in the absence of contrary
indications, a legislative body ordinarily intends for ameliorative
changes to the criminal law to extend as broadly as possible,
distinguishing only as necessary between sentences that are final


reasonable doubt that the “jury would have found true at least
one of the aggravating circumstances that the trial court relied
on,” and then determine whether, if the trial court relied on other
aggravating circumstances, “it is reasonably probable that the
trial court would have chosen a lesser sentence in the absence of
the error,” which requires determining “for each aggravating fact,
. . . whether it is reasonably probable that the jury would have
found the fact not true” and “then, with the aggravating facts
that survive this review, . . . whether it is reasonably probable
that the trial court would have chosen a lesser sentence had it
considered only these aggravating facts.”




                                 19
and sentences that are not’”].) Given the severity of the three
consecutive indeterminate life terms imposed by the court
(aggregating 55 years to life), if the aggravating circumstances
considered by the trial court had been limited to Staley’s prior
conviction and those additional factors a jury inevitably would
have found true, there is at least a reasonable probability the
trial court would have adopted amended section 1170,
subdivision (b)’s presumption in favor of using the middle term
and imposed determinate state prison terms totaling 31 years,
rather than 37 years. Accordingly, we vacate the sentence
imposed and remand the cause for the trial court to resentence
Staley.
                         DISPOSITION
       We affirm Staley’s convictions, vacate his sentence and
remand with directions for the trial court to resentence Staley in
accordance with the terms of section 1170, subdivision (b)(2), and
all other applicable, newly enacted ameliorative legislation.




                                          PERLUSS, P. J.


      We concur:


            SEGAL, J.



            FEUER, J.




                                20